Citation Nr: 9924721	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
paranoid type, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to April 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
50 percent evaluation for schizophrenia, paranoid type.

It must be noted that in August 1982, the veteran was 
determined to be incompetent for VA purposes.  His mother was 
assigned as his custodian.  

In the rating decision on appeal, the RO denied a temporary 
total evaluation under 38 C.F.R. § 4.29 (1998) for 
hospitalization that occurred from December 7, 1995, to 
December 29, 1995, stating that the medical center had not 
certified the veteran for hospitalization in excess of 21 
days for a service-connected disability nor had the 
hospitalization summary report showed treatment for a 
service-connected disability.  The appellant appealed the 
denial of the temporary total evaluation.  In a July 1996 
rating decision, the RO determined that the April 1996 rating 
decision was clearly and unmistakably erroneous in denying a 
temporary total evaluation for the December 1995 
hospitalization and granted a temporary total evaluation for 
such hospitalization in accordance with 38 C.F.R. § 4.29.  
That issue is no longer on appeal.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Schizophrenia, paranoid type, is currently manifested by 
total occupational impairment.


CONCLUSION OF LAW

Schizophrenia, paranoid type, is 100 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that the claim for an 
increased evaluation for schizophrenia, paranoid type, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
her assertion that the veteran's service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran has been 
recently examined and his medical records have been obtained.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for schizophrenia, paranoid type, was 
granted by means of a September 1978 rating decision.  A 
temporary 100 percent evaluation was assigned for 
hospitalization for schizophrenia, paranoid type, and then a 
50 percent evaluation was assigned thereafter.  In August 
1979, the RO reduced the veteran's disability evaluation from 
50 percent to 30 percent for schizophrenia, paranoid type.  
In August 1982, the veteran was determined to be incompetent 
for VA purposes.  His mother was assigned as his custodian.  
In September 1982, the RO granted a 50 percent disability 
evaluation.  The veteran has been granted numerous temporary 
total evaluations for hospitalizations since service 
connection for schizophrenia, paranoid type, has been 
granted.  He was hospitalized in October 1993.  The Global 
Assessment of Functioning (GAF) scores were 20-30 with the 
highest in the past year of 30-40.  It was determined at that 
time that the appellant was not employable.

The veteran was hospitalized at a VA facility in December 
1995.  It was noted that the veteran had been complaining of 
insomnia, auditory hallucinations, paranoia, difficulty 
concentrating, and feelings of agitation.  The VA examiner 
stated that the veteran was cooperative and friendly.  Mood 
was neutral, and that there were no homicidal or suicidal 
ideations.  The VA examiner stated that the veteran was not a 
danger to himself or others.  The VA examiner stated that 
there were no organized delusions noted, and that the veteran 
was oriented times three.  Memory was intact, and 
intelligence was average.  Insight was poor, and judgment was 
grossly impaired.  The VA examiner stated that the veteran 
was not employable and determined that the veteran was not a 
danger to himself or others at time of discharge.  The 
discharge diagnosis was schizophrenia, paranoid type, 
chronic.  The VA examiner assigned a current GAF score of 40, 
noting that for the past year the GAF score was 50.

The veteran was hospitalized at a VA facility in January 
1997.  It was noted that the veteran had started taking 
medications sporadically in the past six weeks and that he 
had decompensated and became actively psychotic again.  The 
VA examiner stated that the veteran's mother reported that 
the veteran had not been functioning well, that he had 
problems sleeping, and that he had jumped out of a moving car 
in December.  She stated that the veteran's jumping out of 
the car was due to his hearing voices.  The VA examiner 
stated that upon admission, the veteran was cooperative and 
oriented times three; however, the VA examiner noted that the 
veteran was depressed and that his affect was flat.  Rate of 
speech was increased and quality was fair.  The veteran 
reported auditory hallucinations, as well as thought 
broadcasting.  The veteran was found to be delusional with 
paranoid thoughts and ideas of reference.  Memory for recent, 
as well as remote, events was within normal limits.  Insight 
was described as "nil," and judgment was described as poor.  
The veteran denied suicidal or homicidal ideations.  His 
demeanor was described as guarded.  Motor behavior showed 
some slowing.  Intelligence was found to be average.  The 
veteran was found not to be a danger to himself or others at 
discharge.  The discharge diagnosis was paranoid 
schizophrenia, and a GAF score of 50/40 was entered.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The Board notes that the RO has reviewed the veteran's 
service-connected schizophrenia, paranoid, under both the old 
and new criteria for mental disorders.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see 38 U.S.C.A. 
§ 5110 (West 1991).  The Board will review the appellant's 
claim for an increased evaluation under the old and new 
criteria as well.  The old criteria and the applicable 
ratings are as follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability - 100 
percent disabling.

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial adaptability - 70 percent 
disabling.

Considerable impairment of social and 
industrial adaptability - 50 percent 
disabling.

The new criteria and the applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

After having reviewed the evidence, the Board concludes that 
the evidence supports a 100 percent evaluation for 
schizophrenia, paranoid type.  In December 1995, the veteran 
reported insomnia, auditory hallucinations, paranoia, 
difficulty concentrating, and feelings of agitation.  The 
veteran was found to be cooperative and friendly, and his 
mood was considered neutral.  The veteran was not homicidal 
or suicidal, and he was not a danger to others.  He was 
oriented times three with intact memory, although insight and 
judgment were poor.  The VA examiner stated that the veteran 
was not employable.  When seen in 1993, the GAF score was 20-
30 and he was considered not employable.  In January 1997, it 
was reported that the veteran had decompensated and became 
actively psychotic after having sporadically taken his 
medication over the last six weeks.  The appellant reported 
that the veteran had jumped out of a moving car because he 
heard voices.  The veteran was noted to be cooperative and 
oriented times three, but he was depressed and his affect was 
described as flat.  The veteran had auditory hallucinations 
and was found to be delusional with paranoid thoughts and 
ideas of reference.  The veteran denied homicidal or suicidal 
ideations.  The veteran's GAF scores assigned at the time of 
discharge were 40 and 50.

The Board finds that the above-described evidence is 
indicative of a 100 percent evaluation.  In reviewing both 
the old and the new criteria, the Board finds that the old 
criteria is more favorable to the veteran's schizophrenia, 
paranoid type.  In January 1997, the veteran was noted to be 
actively psychotic.  Although such was not shown in the 
December 1995 hospitalization summary report, the VA examiner 
stated in the December 1995 summary report that the veteran 
was not employable, which was previously established in 1993.  
The Board is aware that the VA examiner did not state 
specifically that the veteran's schizophrenia, paranoid type, 
was the cause of the veteran's unemployability; however, it 
finds that there is no other way to construe the VA 
examiner's determination.  The only diagnosis shown in the 
hospitalization summary report is schizophrenia, paranoid 
type.  The record reflects that the veteran's schizophrenia, 
paranoid type, has produced total social and industrial 
inadaptability.

Substantiating the finding that the veteran's schizophrenia, 
paranoid type, is 100 percent disabling are the GAF scores of 
40 and 50 assigned in the December 1995 and January 1997 VA 
hospitalization summary reports.  The GAF scores in 1993 
ranged from 20 to 40.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF 
of 50 (which is within the range of 41-50) is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  (Emphasis 
added.)  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
A GAF score of 40 (which is within the range of 31-40) is 
defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., stays in bed all day; no job, home, or friends)."  
Id.  A GAF score of 30 (which is within the range of 21-30) 
is defined as, "Behavior is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends)."  Id.  A GAF score of 20 (which 
is within the range of 11-20) is defined as, "Some danger of 
hurting self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
OR occasionally fails to maintain minimal personal hygiene 
(e.g. smears feces) OR gross impairment in communication 
(e.g., largely incoherent or mute.)  Id.  

It must be noted that the record reflects numerous 
hospitalizations as to the veteran's schizophrenia, paranoid 
type, which reflect the impossibility of employability.  
Additionally, the veteran is considered incompetent for VA 
purposes.  Stated differently, there is evidence of active 
psychotic manifestations, incompetence for VA purposes, 
determinations of unemployability, poor insight, grossly 
impaired judgment, and GAF scores of 20, 30, 40, and 50.  The 
Board finds the evidence supports a 100 percent evaluation 
for schizophrenia, paranoid type.


ORDER

A 100 percent evaluation is granted for schizophrenia, 
paranoid type, subject to the controlling regulations 
applicable to the payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

